EXHIBIT 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

(Dennis M. Lindahl)

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into effective
January 24, 2007 by and between Gander Mountain Company, a Minnesota corporation
(the “Company”), and Dennis M. Lindahl, a resident of Minnesota (“Executive”).

A.                                   Executive is employed by the Company
pursuant to an Employment Agreement entered into as of March 1, 2006 (the
“Employment Agreement”).

B.                                     The Company and the Executive have agreed
that as of the date of this Amendment, Executive will transfer to the position
of Executive Vice President, Strategy and Business Development.

C.                                     The Company desires to retain Executive
in this new role, and Executive wishes to be employed in this new role, on the
terms and conditions set forth in the Employment Agreement as modified by this
Amendment.

NOW, THEREFORE, in consideration of the foregoing recitals and mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.                                        Section 9(b) of the Employment
Agreement is hereby amended by inserting at the end of such Section 9(b) the
following additional text:

Notwithstanding anything to the contrary contained in Section 9(a) of this
Agreement above, if (x) Executive voluntarily resigns his employment with the
Company effective on or before July 23, 2007, and (y) as of the effective date
of such resignation by Executive no circumstances exist that would constitute
Cause (as defined below), then the Company shall, subject to Sections 9(j) and
9(k) of this Agreement and in addition to any base salary earned through the
Termination Date and any Annual Incentive Bonus earned but unpaid for the
completed fiscal year preceding the fiscal year in which the Termination Date
occurs, pay to Executive severance pay in such amounts set forth in Sections
9(b)(i) and 9(b)(ii) above.

2.                                       Other than as expressly amended by this
Amendment, the Employment Agreement shall continue in full force and effect as
so amended.

IN WITNESS WHEREOF, Executive and the Company have executed this Amendment as of
the date set forth in the first paragraph.

 

GANDER MOUNTAIN COMPANY

 

 

 

180 East Fifth Street

 

Suite 1300

 

St. Paul, MN 55101

 

 

 

 

 

By

 

/s/ Richard C. Dell

 

 

Richard C. Dell

 

Its

Chairman of the Compensation

 

 

Committee of the Board of Directors

 

 

 

 

 

/s/ Dennis M. Lindahl

 

DENNIS M. LINDAHL

 

 

 

9219 Hyland Creek Circle

 

Bloomington, MN 55437

 


--------------------------------------------------------------------------------